DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over El Dirani et al (U.S. 2018/0061838), in view of Sheikhian et al (EP 1965437), and further in view of Fonteneau (U.S. 2015/0084092).
Regarding claim 1. El Dirani et al discloses a Z2-FET-type structure (FIG. 2) comprising:
a second front gate (FIG. 2, item 33)
an anode region (FIG. 2, item 27);
a cathode region (FIG. 2, item 29);
an intermediate region (FIG. 2, item 31) separating the anode region (FIG. 2, item 27) and the cathode region (FIG. 2, item 29);
the intermediate region (FIG. 2, item 31) being a continuous doped region (FIG. 2, item 31, P-)  extending from the anode region (FIG. 2, item 27) to the cathode region (FIG. 2, item 29) in an active area of the Z2-FET-type structure (FIG. 2):
a first back gate (FIG 2, item39) doped with p-type dopants (FIG. 2, item 39, item P);
a second back gate (FIG. 2, item 37) doped with n-type dopants (FIG. 2, item 37, item N); and 

the insulating wall (FIG. 2, items 45 and 47) separates (FIG 2, item 47) the cathode region (FIG. 2, item 29) from a first vertical well (FIG. 2, item 43) electrically coupled to the first back gate (FIG 2, item 39), 
the insulating wall (FIG 2, items 45 and 47) separates (FIG 2, item 45) the anode region (FIG 2, item 27) from a second vertical well (FIG 2, item 41) electrically coupled to the second back gate (FIG 2, item 37), 
El Dirani et al fails to explicitly disclose a first front gate, and an insulating wall surrounding the first front gate, and each of the anode region, the cathode region, and the intermediate region extends above a top surface of the insulating wall.
However, Sheikhian et al disclose a first and second front gate (FIG. 1, items 8 and 9; [0014], i.e. comprises two gate electrodes disposed side by side over the channel region between the source and the drain), and an insulating wall (FIG. 1, items 26 and 27; [0017] regions 26 and 27 are the isolation regions) surrounding the first front gate and second front gate (FIG. 1, items 8 and 9).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the Z2-FET-type structure as disclosed in El Dirani et al with the a first and second front gate as disclosed by Sheikhian et al.  The use of two gate electrodes disposed side by side over the channel region between the source and the drain and the isolation region in Sheikhian et al provides for field effect diodes that turn off when channel lengths are shorter than 100 nm (Sheikhian et al, [0014]).
El Dirani et al and Sheikian et al fails to explicitly disclose each of the anode region, the cathode region, and the intermediate region ([0006], i.e. Photodiode 10 is formed of a 
Since Both El Dirani and Fonteneau teach protection devices, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the Z2-FET-type structure as disclosed in El Dirani and Sheikian et al with the each of the anode region, the cathode region, and the intermediate region extends above a top surface of the insulating wall as disclosed by Fonteneau.  The use of the photodiode above the silicon surrounded by silicon oxide in Fonteneau provides for a protection component such as hereinabove, of said optical waveguide, and of a germanium photodiode, the photodiode being arranged in contact with and above the core portion and being connected to the protection component (Fonteneau [0026]).

Regarding claim 2. El Dirani et al in view of Sheikhian et al and Fonteneau et al discloses all the limitation of the structure of claim 2 above.
El Dirani et al further discloses further comprising:
a buried insulating layer (FIG. 2, item 23) between the second front gates (FIG 2, item 33) and the first and second back gates (FIG 2, items 39 and 37)
a first portion (FIG 2, item 31B) of the intermediate region (FIG 2, item 31);
 of the intermediate region (FIG 2, item 31);
wherein the first portion (FIG 2, item 31B) of the intermediate region (FIG 2, item 31) is in contact with the cathode region (FIG 2, item 29);
wherein the second portion (FIG 2, item 31A) of the intermediate region (FIG 2, item 31) is in contact with the anode region (FIG 2, item 27);
wherein the first back gate (FIG 2, item 39) is positioned under the first portion (FIG 2, items 31B) of the intermediate region (FIG 2, item 31); and
wherein the second back gate (FIG 2, item 37) is positioned under the second portion (FIG 2, items 31A) of the intermediate region (FIG 2, item 31).
El Dirani et al fails to explicitly disclose a first front gate is insulated from and positioned on top of and in contact with the intermediate region
However, Sheikhian et al disclose a first and second front gate (FIG. 1, items 8 and 9) is insulated (FIG. 1, item 10) from and positioned on top of and in contact with the intermediate region (FIG. 1, item 5)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the Z2-FET-type structure as disclosed in El Dirani et al with the a first front gate is insulated from and positioned on top of and in contact with the intermediate region as disclosed by Sheikhian et al.  The use of two gate electrodes disposed side by side over the channel region between the source and the drain in Sheikhian et al provides for field effect diodes that turn off when channel lengths are shorter than 100 nm (Sheikhian et al, [0014]).

Allowable Subject Matter
Claims 3-4, 6-16, 18-22 allowable.

With respect to independent claim 3, there is no teaching, suggestion, or motivation for the combination in the prior art for and a sidewall of the anode region, the second top surface being lower than the first top surface and higher than the anode bottom surface and a sidewall of the cathode region, the third top surface being lower than the first top surface and higher than the cathode bottom surface
 
With respect to independent claim 12, there is no teaching, suggestion, or motivation for the combination in the prior art for a second top surface lower than the first top surface and higher than the n-type bottom surface, and a third top surface lower than the first top surface and higher than the p-type bottom surface
 
Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-2, Applicant argues:
As discussed above, independent claim 1 has been amended to include some of the allowable subject matter identified in dependent claims 21 and 22. Specifically, independent claim 1 has been amended to recite the following in part. 
A Z2-FET-type structure comprising: an insulating wall surrounding the first front gate, the second front gate, the anode region, the cathode region, and the intermediate region, wherein the insulating wall separates the cathode region from a first vertical well electrically coupled to the first back gate, the insulating wall separates the anode region from a second vertical well electrically coupled to the second back gate, and each of the anode region, the cathode region, and the intermediate region extends above a top surface of the insulating wall. 
The cited art does not teach or suggest at least these limitations of claim 1 as amended. Accordingly, Applicant respectfully requests that the section 103 rejection of independent claim 1 be withdrawn. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/S.E.B./Examiner, Art Unit 2815     

/NILUFA RAHIM/Primary Examiner, Art Unit 2893